                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

SEAN HORNBECK,                  )
                                )
                     Plaintiff, )
                                )
vs.                             )                          Case No. 4:20-cv-00991-SRB
                                )
HONEYWELL FEDERAL MANUFACTURING )
& TECHNOLOGIES, LLC,            )
                                )
                     Defendant. )

            CERTIFICATE OF SERVICE OF INITIAL RULE 26 DISCLOSURES

          Defendant Honeywell Federal Manufacturing & Technologies, LLC, by and through

undersigned counsel, hereby certifies that on the 30th day of April, 2021, it served Defendant’s

Initial Rule 26 Disclosures via electronic mail, in Adobe PDF format to the following counsel of

record:

          Heather J. Schlozman
          Mark V. Dugan
          Dugan Schlozman, LLC
          8826 Santa Fe Drive, Suite 307
          Overland Park, KS 66212
          heather@duganschlozman.com
          mark@duganschlozman.com
          ATTORNEYS FOR PLAINTIFF

                                               Respectfully submitted,

                                               /s/ Alyssa S. Gonnerman
                                               Daniel B. Boatright, Mo. #38803
                                               Direct: 816.627.4401
                                               E-fax: 816.817.7703
                                               dboatright@littler.com
                                               Alyssa S. Gonnerman, Mo. #67137
                                               Direct: 816.627.4410
                                               E-Fax: 816.817.2824
                                               agonnerman@littler.com
                                               Littler Mendelson, P.C.
                                               1201 Walnut Street, Suite 1450
                                               Kansas City, MO 64106

                                               ATTORNEYS FOR DEFENDANT
           Case 4:20-cv-00991-SRB Document 12 Filed 04/30/21 Page 1 of 1
